Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 11, and 20, the collective phrasing of “applying…to at least a portion of a surface of the article, wherein the article is a bottom of a boat hull formed entirely of wire mesh” renders the claim indefinite. The phrasing is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This phrasing fails to adequately convey precisely what area is required to be formed of wire mesh and the possibly of other components (can only wire mesh be used for the entirety of the hull, or just for a portion of the bottom of the hull?  Is the “bottom” of the hull the lowest possible surface of a portion of the hull or the entirety of the hull that would be submerged, or some subset area thereof, or some other segment? Can any other materials be present with the wire mesh or it is exclusively wire mesh?)  The examiner notes that the closest support for such an amendment appears to reside at [44] wherein “the hull is formed using one or more wire mesh sections supported by a metal frame.” It would appear then the bottom of the hull would at least further comprises the supportive framing for the wire mesh, those suggestions the that “portions” could be interpreted as particular areas wherein only wire mesh resides.   For purposes of examination this limitation will be interpreted as at least inclusive of any such scenario. 
The other dependent claims do not cure the defects of the claims from which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, 6-9, 11, 13-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Consumer Reports website and associated video content provided at https://www.consumerreports.org/cro/magazine/ 2012/06/flex-seal-claim-check/index.htm; hereafter Consumer) in view of Lampe et al (US 4,861,670 hereafter Lampe). 
Claim 1: Consumer teaches a method of waterproofing an article (See, for example, pg 1, image, video), the method comprising,
Applying a liquid rubber composition to at least a portion of a surface of the article, wherein the article is a boat hull formed at least partially of a wire screen (See, for example pg 1 - pg 2, image, video wherein the liquid rubber composition is applied to a screen / screen door mounted in the hull of the boat).  With respect to the added limitation of wherein the article is a bottom of a boat hull formed entirely of wire mesh the examiner reproduces a screen capture at the 41 second mark of the associated video of Consumer wherein it depicts a wooden boat frame with only a metal screen attached to the bottom, and interpreted herein as the bottom of the boat hull. 
    PNG
    media_image1.png
    888
    1429
    media_image1.png
    Greyscale

The liquid rubber of Consumer is applied via an aerosol, so Consumer does not explicitly teach a non-aerosol based liquid rubber composition being applied thereon.  Lampe et al teaches a method of applying viscous liquid rubber coatings (See, for example, abstract, col 1 lines 3-10, col 5 lines 63-68, wherein the normal non-diluted formulation is applied by non-spraying methods).  Lampe further teaches that when such viscous liquid rubber coatings are applied to boat hulls in a marine environments they will provide superior durability due to anti-fouling / fouling release properties (See, for example, abstract, col 1 lines 3-10, col 5 lines 63-68).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have applied a viscous liquid rubber composition to the entirety of the boat hull including portions of wire mesh, as such an incorporation would predictably improve the hulls anti-fouling / fouling release properties.  
Claim 2: Lampe further teaches application of the viscous liquid rubber by brushing.
Claim 6: By combination the composition is applied to the entirety of the bottom of the boat hull inclusive of the wire mesh, thus applied to the wire mesh (see, rejection of claim 1 above).
Claim 7: Consumer further teaches wherein the wire mesh is part of a screen door which is mounted in a frame within the bottom of the boat (See, for example, pg 1, image, and video).  For purposes of rejection of claim 7 “a bottom of a boat hull formed entirely of wire mesh” is interpreted as the portion of the screen door oriented at the bottom of the boat hull and formed entirely of wire mesh.  Additionally  / alternatively it would have been obvious to have the screen of the screen door span the entirety of the bottom of the hull since it would achieve the predictably result of demonstrating the sealability of the composition and since it is held that particular configuration / shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent evidence that the particular configuration was significant, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 IV. B.  Alternatively,  the boat depicted at the screen capture at 41 seconds, the wire mesh is supported on what appears to be a wooden frame.  Boats comprising screened bottoms are further depicted within the video (such as those within metal frames of a screen door), demonstrating that metal framing predictably serves as a suitable supportive body for wire mesh.  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a metal frame since it achieves the predictable result of supporting wire mesh used in boat hull applications. 
Claim 8: Consumer and Lampe each teach wherein the formulation are cured / allowed to cure (see, for example, Consumer image, video, pg 1, Lampe abstract, and col 2 line 60-col 3 line 23).  
Claim 9: Consumer further teaches operating the boat in water (See, for example, image, video, pg 1). 
Claim 11: refer to rejections of claims 1 and 6 above.
Claim 13: refer to the rejections of claims 11 and 7 above.
Claim 14: refer to the rejections of claims 11 and 2 above.
Claim 18: refer to the rejections of claim 11 and 8 above.
Claim 19: refer to the rejections of claims 11 and 9 above.


Claims 3-5 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Consumer in view of Lampe as applied to claims 1 / 11 above, and further in view of Mueller et al (US 2003/0105262; after Mueller).
Claims 3-5 and 15-17: Consumer in view of Lampe have taught the application of the viscous liquid rubber to boat hulls per claims 1 and 11 above.  Lampe further teaches wherein the composition can be applied spraying, troweling, brushing, or otherwise (See, for example, col 5 lines 63-68), but it does not elaborate on what methods are included in “otherwise”, so it does not explicitly teach rolling, pouring, or dipping.  Mueller teaches a method of preparing viscous liquid rubber compositions to be applied to diverse substrates including metals, plastics, silicone rubber etc (See, for example, [0103]).  Mueller further teaches that customary methods of applying such viscous liquid rubber compositions in addition to brushing, troweling (knife coating), and spraying include pouring, rolling, and dipping (See, for example, [0104]).  As both Mueller and Consumer in view of Lampe are directed to the applying viscous liquid rubber compositions, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated application via pouring rolling or dipping as such methods are identified in the art as conventional and predictable means to apply such viscous liquid rubber compositions; and / or since where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious. In re Fout, 675 F.2d 297,301 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 568 (CCPA 1967).

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Consumer in view of Lampe as applied to claims 1 / 11, and 7 above, and further in view of Wearlon posting on 6/27/2012 at https://wearlon.org/2012/06/27/hello-world/ ; hereafter Wearlon. 
Claims 10 and 12: Consumer in view of Lampe have taught the application of the viscous liquid rubber to boat hulls per claims 1, 7, and 11 (refer to the content of these rejections above, which have been incorporated by reference in their entirety).  Lampe further teaches wherein such treatment provides boat hulls in a marine environments with superior durability due to anti-fouling / fouling release properties (See, for example, abstract, col 1 lines 3-10, col 5 lines 63-68).   But Lampe does not explicitly teach wherein the marine boat is an airboat.  Wearlon is similarly directed to silicone rubber based coating formulations for applications including boat hulls to resist fouling and reduce friction and further explicitly teaches that airboats can predictably benefit from having their bottoms coated with such formulations (See, for example, pg 6 and 9).  As both Wearlon and Consumer in view of Lampe are directed to silicone based coatings for boat bottoms, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have selected an airboat as the boat as such a type of boat would predictably encounter a need for antifouling and reduced friction applications and as such a type of boat would predictably receive such coatings as is known in the art. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Consumer in view of Lampe,  Mueller and Wearlon.
Claim 20: refer to the rejections of claims 1, 6, 7 and 11 over Consumer in view of Lampe, the rejections of claims 3 and 15 over Consumer in the of Lampe and Mueller above, and the rejections of claims 10 and 12 over Consumer in view of Lampe and Wearlon.

Response to Arguments
Applicant's arguments filed 4/29/22 have been fully considered but they are not persuasive. 
Applicant argues that according to the applicant supplied screen shot,  “Consumer teaches placement of a screen door – having only a small portion that is allegedly in wire mesh – into a portion of a boat hull”.  The examiner disagrees with applicant’s interpretation by supplying an additional screen shot taken just before the screen shot supplied by applicant ~ at the 20 second mark; which demonstrated that essentially the entirety of the door frame surrounds mesh, the white depicted in applicant’s screen shot within the framing is actually the white wall background showing through the screen (thus is it not “only a small portion”): 

    PNG
    media_image2.png
    601
    905
    media_image2.png
    Greyscale

More notably  consider the screen shot supplied in the rejection above, taken at 41 seconds depicting a wooden boat frame with only a metal screen attached to the bottom, and attached mesh herein interpreted as the bottom of the boat hull.  As such the examiner asserts that Consumer has taught an embodiment wherein the entirety of the bottom of the boat hull is wire mesh.  Additionally / alternatively the examiner emphasizes that changes in shape / size are obvious since it is held that particular configuration / shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent evidence that the particular configuration was significant, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 IV. A-B.  
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712